DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, and 10-20 are pending with claims 1-7 and 13-16 withdrawn from consideration and claims 8, 10-12 and 17-20 under examination.
Claim 9 has been canceled.
Claims 17-20 were added by amendment. 

Response to Amendment
The amended claims have overcome the claim objections set forth in the Non-Final rejection mailed on 12/06/2021.  Accordingly, the previously set forth claim objections have been withdrawn.
The amended claims have overcome each and every 112(b) rejection previously set forth in the Non-Final rejection. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 03/01/2022, the previous prior art rejection based on Hassler has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 line 8 recites “a filling and dispensing process”.  It is unclear what is being filled during the filling process.  Applicants previously define the dispensing process in claim 8 line 3 however, it is unclear what the filling process is attempting to define. 

Claims 8 lines 12-15 have been amended to recite “the processor to dispense fluids of the at least one dispensing head in response to the unlock request and prevent fluids from dispensing from the at least one dispensing head”.  Claim 1 lines 2-3 previously recite “each one of the plurality of dispense heads receives a respective fluid and dispenses the respective fluid”.  It is unclear if the at least one dispensing head is configured to dispense a respective fluid, of if the at least one dispensing head is configured to dispense a plurality of fluids.  
Claims 10-12 and 17-20 are also rejected by their dependency from claim 8.

Claims 10, 11, and 12 recite “the respective fluid”.  Claim 8 has been amended to recite “the processor to dispense fluids of the at least one dispensing head”.  It is unclear if there is only a single fluid being dispensed or if there are plurality of fluids being dispensed from each one of the plurality of dispense heads.

Claim 12 recites “the filling process”.  There is insufficient antecedent basis for this term in the claim.  Claim 8 has been amended to recite “the filling and dispensing process”.  It is unclear if applicants are referring to the filling and dispensing process or another process entirely.  Perhaps applicants are intending to recite “the filling and dispensing process”?

Claim 12 has been amended to recite “the next dispenser” and “the current head”.  There is insufficient antecedent basis for theses terms in the claim.  Regarding “the next dispenser”, it is unclear if applicants are referring to one of the dispense heads or if applicants are intending to define another dispensing apparatus entirely.  Furthermore, it is unclear what “the next dispenser” is referring to since applicants have not previously defined “a next dispenser” in the claims.  Likewise, it is unclear if “the current head” is referring to one of the dispense heads or if applicants are intending to define some other kind of head entirely.  It is also unclear what “the current head” is referring to since applicants have not previously defined “a current head” in the claims.

Claim 17 recites “sequence of dispensers dispensing”, “number of dispensers dispensing”, and “a dispenser”.  There is insufficient antecedent basis for the terms “dispensers” and “dispenser” in the claims.  Claim 8 line 2 previously defines “a plurality of dispense heads”.  It is unclear if applicants are intending for the “dispensers” and “dispenser” to by synonymous with “dispense heads” using different modifies and/or terminology, or if applicants are intending for the dispensers to be a structurally distinct feature of the device that is different from the dispense heads.  

Claim 18 recites “a … lock command” and “unlock command”.  It is unclear if applicants are intending for the lock command and unlock command of claim 18 to be synonymous with the lock request and unlock request recited in claim 8 line 6, or if the lock command and unlock command are somehow different from the lock request and unlock request.  What differentiates a lock request from a lock command and an unlock request from an unlock command?  A similar rejection is made over claim 20 with respect to “a lock command” and “an unlock command”.

Claim 19 recites “at least one visual image or prompt”.  The at least one visual image or prompt has not been associated with any previously recited structure of the device, such as the processor or GUI, and it is unclear what structure comprises the at least one visual image or prompt.  Does the GUI comprise the at least one visual image or prompt?

Claim 19 recites “a dispense head”.  There is insufficient antecedent basis for this term in the claim.  Claim 8 line 2 previously defines “a plurality of dispense heads” and it is unclear which of the plurality of dispense heads applicants are referring to as “a dispense head”.  Perhaps applicants are intending to recite “a respective dispense head” or “one of the plurality of dispense heads”?

Claim 19 recites “a locked dispense”.  It is unclear what applicants are intending by this phrase as there is no previous recitation of “a dispense”.  Applicants do recite in claim 8 line 2 “a plurality of dispense heads”.  Perhaps applicants are intending to recite “a dispense head”?

Claim 20 line 2 recites “a control panel”.  Claim 8 line 1 also recites “a control panel”.  It is unclear if applicants are attempting to define a first and second control panel or if applicants merely intend to recite “the control panel” in line 2.

Claim 20 recites “a GUI” and “a processor”.  There is insufficient antecedent basis for these terms in the claim.  Regarding “a GUI”, claim 8 line 6 previously refers to “a graphical user interface (GUI)”.  It is unclear if applicants are intending for the GUI recited in claim 20 to also be the GUI recited in claim 8 or if applicants are intending to define another GUI entirely.  Regarding “a processor”, claim 8 line 10 previously refers to “a processor”.  It is unclear if applicants are intending for the processor recited in claim 20 to also be the processor recited in claim 8 or if applicants are intending to define another processor entirely. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-11, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler; JR. et al. (US 2009/0107398; already of record – hereinafter “Hassler”).

Regarding claim 8, Hassler discloses an apparatus (Hassler; [0006]), comprising: 
a cassette comprising a plurality of dispense heads (Hassler discloses a plurality of dispensing heads 10, 12, and 14 configured as a single dispensing head; figs. 1-3, #10, #12, #14, [0024]), 
wherein each one of the plurality of dispense heads receives a respective fluid and dispenses the respective fluid (Hassler discloses each dispensing head comprises an inlet 24 in communication with a fluid supply 25; fig. 2, #24, #25, [0026] – and that each dispensing head dispenses the respective fluid; [0024]), 
a graphical user interface (GUI) that receives a lock request and an unlock request for at least one dispensing head of the plurality of dispensing heads, the request to be received before, during, or after a filling and dispensing process of the plurality of dispense heads (Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using executable software stored in a memory for carrying out the functions of the device; [0035], and during a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  A command from the GUI to the system controller 52 to control dispensing of the fluid dispensers 10, 12, and 14 therefore resulting in the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized the fluid dispenser is locked so as to not dispense the fluid.  The examiner notes that Hassler explicitly discloses “The HMI device 126 may include output devices … capable of accepting commands or input from the operator and transmitting the entered input to the central processing unit of the system controller 52”.  The HMI device 126 is therefore capable of receiving a lock request and an unlock request for at least one dispensing head before, during, or after a filling and dispensing process since the input commands are not restricted to a particular operational period of the device); and 
a processor communicatively coupled to the cassette and the GUI (Hassler; [0035-0036]), the processor to dispense fluids of the at least one dispense head in response to the unlock request and prevent fluids from dispensing from the at least one dispense head in response to the lock request (Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using a programmable logic controller (PLC), a digital signal processor (DSP), or another microprocessor-based controller with a central processing unit (CPU) capable of executing software stored in a memory for carrying out the functions of the device; [0035]. During a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  Accordingly, a command from the GUI to the system controller 52, comprising a processor, to control dispensing of the fluid dispensers 10, 12, and 14 therefore resulting in the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized, fluid is prevented from being dispensed through the nozzle; [0046]).  
Note: “a graphical user interface (GUI) that receives”, “the processor to dispense”, “the request to be received before, during, or after a filling and dispensing process” relate to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  If applicants intend for the GUI and processor language to be more than a mere capability of the device, the examiner suggests amending the claim language to recite “a graphical user interface (GUI) configured to receive” and “the processor programmed to dispense”.

Regarding claim 10, Hassler discloses the apparatus of claim 8 above, wherein the processor releases each one of the plurality of dispense heads to dispense the respective fluid in response to the unlock request (Hassler discloses each dispensing head 10, 12, and 14 are identical in construction; [0025], the processor 52 provides overall control for each or the dispensing heads 10, 12, and 14; [0035], and each dispensing head is controlled to dispense the fluid in response to energization of their respective solenoid valves 40; [0046, 0048]).  

Regarding claim 11, Hassler discloses the apparatus of claim 10 above, wherein the each one of the plurality of dispense heads dispenses the respective fluid in a sequence defined by the unlock request (Hassler; [0035, 0046-0048]).  

Regarding claim 17, Hassler discloses the apparatus of claim 8 above, wherein the GUI and processor are used to control each of the plurality of dispensing heads according to at least one of timing of dispensing, frequency of dispensing, amount of dispensing, sequence of dispensers dispensing, number of dispensers dispensing, and dispensing according to amount filled within a dispenser (Hassler; [0046-0048, 0059-0061]).

Regarding claim 18, Hassler discloses the apparatus of claim 8 above, wherein the processor receives a separate lock command or unlock command for each dispense head (Hassler; [0048]).

Regarding claim 20, Hassler discloses the apparatus of claim 8 above, wherein a control panel (Hassler; fig. 7, #130, [0036]) with a physical button that is part of a control panel, rather than a GUI, sends electronic signals for a lock command and an unlock command to a processor (Hassler discloses the control panel 130 comprises push buttons for manual initiation of certain functions, for example, during set-up, calibration, and fluid material loading; [0036])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler, and further in view of Dolecek et al. (US 2003/0232712; already of record – hereinafter “Dolecek”).

Regarding claim 12, as best understood, Hassler discloses the apparatus of claim 8 above, comprising the GUI and dispensing heads.
Hassler does not disclose wherein the GUI displays a progress of the filling process comprising: a prompt that highlights a current dispense head that is being filled and receives the respective fluid; and a confirmation button on the GUI that generates a signal to fill the next dispenser with a respective fluid when the current head is filled.  
However, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 1, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI displays a progress of the filling process (Dolecek teaches system status messages are provided through the process 80 by the GUI 20 and indicate which operation is occurring such as filling or dispensing; fig. 2, [0053, 0059]) comprising: a prompt that highlights a current dispense head that is being filled and receives the respective fluid (Dolecek; [0059]); and a confirmation button on the GUI that generates a signal to fill the next dispenser with a respective fluid when the current head is filled (Dolecek teaches the GUI 20 displays a message indicating that the operator is required to enter a PRP volume or accept a default, and then press a “START” button or input a start command after a previous separation cycle has completed; fig. 2, #82, [0060], thereby generating a signal to fill the next dispenser with a respective fluid when the current head is filled; fig. 2, #84, [0061-0062].  The examiner notes that a previous separation cycle includes filling a current head with a respective fluid; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration that displays a progress of the filling process comprising a prompt that highlights a current dispensing head that is being filled and receives; and a confirmation button the GUI that generates a start signal to fill the next dispenser with a respective fluid when the current head is filled, as taught by Dolecek, because Dolecek teaches the GUI configured to display a progress of the filling process allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling operation using dispensing heads.

Regarding claim 19, Hassler discloses the apparatus of claim 8 above comprising a dispensing head and processor.
Hassler does not disclose at least one visual image or prompt that indicates that a dispensing head is to be filled while a locked dispense remains locked until an unlock command is received by the processor.
However, and as best understood, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 1, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI displays and a prompt that indicates a dispense head is to be filled while a locked dispense remains locked until an unlock command is received by the processor (Dolecek teaches the GUI 20 displays a message indicating that the operator is required to enter a PRP volume or accept a default, and then press a “START” button or input a start command after a previous separation cycle has completed; fig. 2, #82, [0060], thereby generating a signal to fill the next dispenser with a respective fluid when the current head is locked; fig. 2, #84, [0061-0062].  The examiner notes that a previous separation cycle includes a locked dispense head that remains locked until the “START” command is received by the processor; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration that displays at least one visual image or prompt that indicates that a dispense head is to be filled while a locked dispense remains locked until an unlock command is received by the processor, as taught by Dolecek, because Dolecek teaches the GUI configured to display the at least one visual image or prompt command allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling operation using dispensing heads.

Response to Arguments
Applicants arguments filed on 03/01/2022 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant’s remarks in order to promote compact prosecution.

Applicants argue on page 9 of their remarks that applicants invention is distinguishable in the sense that the lock request and the unlock request can be made at any stage of the filling process – before, during, or after the filling and dispensing process, and that Hassler fails to teach this by limiting requests to the filling process.  The examiner respectfully disagrees.  Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using executable software stored in a memory for carrying out the functions of the device; [0035].  A command from the GUI to the system controller 52 to control dispensing of the fluid dispensers 10, 12, and 14 therefore resulting in the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized the fluid dispenser is locked so as to not dispense the fluid.  The examiner notes that Hassler explicitly discloses “The HMI device 126 may include output devices … capable of accepting commands or input from the operator and transmitting the entered input to the central processing unit of the system controller 52”.  The HMI device 126 is therefore capable of receiving a lock request and an unlock request for at least one dispensing head before, during, or after a filling and dispensing process since the input commands are not restricted to a particular operational period of the device.  Furthermore, the request to be received before, during, or after a filling and dispensing process relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Applicants further argue on pages 9-10 of their remarks towards the advantages of the device.  However, applicants remarks are merely a matter of the applicants opinion and does not distinguish the claimed invention over the prior art in terms of structure. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798